Title: From James Madison to David Hosack, 20 December 1824
From: Madison, James
To: Hosack, David


        
          Dear Sir
          Decr. 20. 1824
        
        I have just recd. your notification of my having been elected an Honorary Member of the New York Horticultural Society. Having derived from the view given of the Institution, in the Inaugural discourse of the President, a full persuasion of the excellence of its plan, and of its promised usefulness, I can not undervalue the honor of such a relation to it. I wish I could add that there was a prospect of my being able to afford other proofs of this than the gratitude & good wishes which I pray you to express in my behalf, accepting at the same time for yourself assurances of my particular esteem & high respect.
      